Citation Nr: 1413566	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-26 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lung condition, to include interstitial pulmonary fibrosis.

2.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to September 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge in January 2014.  Unfortunately, due to audio technical difficulties, it was not possible to produce a transcript of the hearing.  The Veteran was offered the opportunity to testify at another hearing.  He declined an additional hearing and requested that the Board make a decision on the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of interstitial pulmonary fibrosis.

2.  The Veteran was exposed to asbestos during service. 

3.  The evidence is at least evenly balanced as to whether the Veteran's interstitial pulmonary fibrosis is due to his in-service exposure to asbestos.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for a lung condition, to include interstitial pulmonary fibrosis, have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

The first of the three elements of service connection, a current disability, is shown by the July 2011 VA examination and March 2010 private treatment records.  The Veteran, who served in the U.S. Navy at a time when asbestos was widely used aboard ships, reports exposure to asbestos during such service.  The Board concludes that this is sufficient to establish the second element of service connection, an in-service disease or injury.  Regarding the third element of service connection, a nexus between the Veteran's condition and service, the July 2011 examiner offered an opinion that the Veteran's lung condition is less likely as not caused by or a result of asbestos exposure during service.  However, the examiner did not address the cause of the Veteran's pathology, if not due to asbestos exposure during service.  In July 2010, the Veteran's private physician provided an opinion that given the Veteran's history and the clinical findings, there is a very strong probability that his pathology is asbestos related.  The Board is left with reasonable doubt as to the third element of service connection.  Resolving reasonable doubt in the Veteran's favor, all elements of service connection for a lung condition, to include interstitial pulmonary fibrosis, are met, and the appeal as to that issue must be granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

ORDER

Service connection for a lung condition, to include interstitial pulmonary fibrosis, is granted.  


REMAND

The Veteran also contends that his prostate cancer is related to service, including claimed herbicide exposure in Vietnam.  The evidence currently of record is insufficient to establish exposure to herbicides, and service connection on a presumptive basis cannot be granted at this time.  However, a remand is warranted to obtain a medical opinion addressing whether the Veteran's prostate cancer is otherwise related to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the Veteran a letter asking him to provide further evidence regarding exposure to herbicides, such as a detailed description of the approximate dates and locations of such exposure, including any service on inland waterways or rivers, docking to the shore or a pier, and any trips ashore.  The Veteran is informed the Veteran that Da Nang harbor is not considered an inland waterway.  Ask the Veteran to clarify whether the USS Cochrane was anchored in open water or docked to the shore or a pier.  Then conduct any indicated development following his response.  

2.  Provide the claims file to an examiner qualified to address the etiology of the Veteran's prostate cancer.  The examiner is advised that VA has NOT conceded exposure to herbicides (pending the development requested above).  Exposure to asbestos IS conceded.  The examiner is asked to: 

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's prostate cancer had onset during or was caused by the Veteran's military service, including but not limited to in-service exposure to asbestos.  

(b)  If an examination or interview, either in-person or through some other means of communication, is necessary to provide an opinion, one must be conducted.

(c)  Provide a clear explanation for any opinion, including discussion of the facts of the Veteran's case and any medical studies or literature relied upon.  If an opinion cannot be given without resorting to mere speculation, explain why that is the case. 

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures at once.  

4.  After completing the above development and any other development deemed appropriate, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


